DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-23, 26, 27, 29, and 30 have been considered but are moot because the new ground of rejection in combination with Tsai US 2015/0074949.  Tsai teaches a strap having a coupling mechanism, the strap having a first and second portion, the first portion being longer than the second portion, and the coupling mechanism being offset from the free end toward the strap hinge (figure 1).  
Examiner notes that the prior art Whelan discloses straps and coupling mechanisms, distance between the locking button projection and through hole may be adjusted to vary the size of the loop as necessary or desired (Whelan, paragraph 0023), and by adjusting the distance of the locking projection and the through hole, the midpoint between the locking projection and through opening will also be changed.  Additionally, a pacifier tether kit may allow for a user to create a custom pacifier tether with the dimensions, including the length or width of the attachment unit as desired that is most suitable for the particular child (paragraph 0032, figure 5) allowing for various strap lengths and fastener positions as desired.   Although Whelan does not teach the specific positioning, Whelan does teaches the distance between the locking button projection and through hole may be adjusted to vary the size of the loop as necessary or desired (paragraph 0023).  By adjusting the distance of the locking projection and the through hole, the midpoint between the locking projection and through opening will also be changed.  It would be obvious to one having ordinary skill in the art to adjust the distance for the locking projection and through hole, to provide the desired loop size for holding larger or smaller items (paragraph 0023) or the length of the straps (paragraph 0032). 
In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).  Therefore, in combination, the claim amendments fail to overcome the prior art of record. 
Examiner notes that Tsai and Whelan contain a device which differed from the prior art due to the positioning of the through opening relative to the second strap hinge.  However, KSR rationales that may support a conclusion of obviousness include: a “Simple Substitution of One Known Element for Another To Obtain Predictable Results.”  Whelan discloses adjusting the position of the straps connection to adjust the size of the loop to accommodate larger and smaller objects.  By substituting various positions of the locking component as configured with the connecting strap (for example, closer to or farther from the hinge), the adjustment of the strap and locking components would have provided predictable results, such as providing a smaller loop to connect smaller items, or a larger loop for connecting larger items. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-23, 26, 27, 29 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 11 and 23 have been amended to include the language wherein the locking projection (claim 1), post member (claim 11) or first coupling portion (claim 23) is “offset from a free end of the first strap in a direction of the bendable hinge” and further includes the language wherein the locking projection, post member, or first coupling portion is “one of (a) centrally positioned between the free end of the first strap portion and a midpoint between the locking projection and the through opening”.  Examiner notes that if the locking projection is offset towards the hinge, it cannot also be centrally positioned as claimed, but can only be positioned closer to the midpoint between the locking projection and the through opening than to the free end of the strap portion.
offset from a free end of the second strap in a direction of the bendable hinge” and further includes the language wherein the through opening or second coupling portion is “one of (c) centrally positioned between the free end of the second strap portion and the midpoint”.  Examiner notes that if the through opening or second coupling portion is offset towards the hinge, it cannot also be centrally positioned as claimed, but can only be positioned closer to the midpoint than to the free end of the second strap portion.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 17, 18, 22, 23, 27, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seiz US 2010/0304636 in view of Dubrawski US 2006/0185129 in view of Tsai US 2015/0074949 and in view of Whelan US 2014/0005722.
Regarding claims 1, 7, 17, 18, 23 and 29, Seiz discloses a pacifier attachment device and assembly for releasably attaching a pacifier to a plush toy 10 (figure 1), the pacifier attachment device comprising: an integrally-formed substrate 30, wherein the integrally-formed substrate includes a strap having first and second opposing surfaces (figure 3B) and having a first strap portion and a second strap portion, respective first ends of the first strap portion and the second strap portion being directly coupled to one another so as to form a bendable hinge (see shaded portion in annotated figure 3B below), and a coupling mechanism 32, 34 for releasably coupling the first strap portion with the second strap portion (paragraph 0027), the coupling mechanism includes a first and second coupling portion  wherein the free end of one of the first strap portion and the second strap portion is configured to be securely and non-releasably attached to the plush toy 10 (portion 12a of stuffed animal 10, paragraph 0027) and the free end of the other one of the first strap portion and the second strap portion is configured to pass through an opening in the pacifier and to releasably attach the pacifier to the plush toy by releasably coupling the first and second strap portions using the coupling mechanism (through opening 22a of pacifier 20, paragraph 0028), the bendable hinge including the midpoint (shaded hinge portion as shown below in annotated figure 3B), and the locking projection 32 and the corresponding coupling mechanism 34 being equidistant from the bendable hinge (annotated figure 3B below), a pacifier 20 comprising a connector or ring 22 with a through aperture 22a, a pacifier base and a pacifier nipple 28, wherein the connector is coupled to a first surface of the pacifier base 26 and the pacifier nipple 28 extends from a second surface of die pacifier base opposing the first surface (figure 3D); and a pacifier attachment device securely coupled with the toy (figure 3E), wherein the plush toy is releasably coupled with the pacifier using the pacifier attachment device by passing the strap of the pacifier attachment device through the aperture in the connector of the pacifier and inserting the connecting member through the opening of the pacifier attachment to as to releasably retain the strap (figure 3B) and releasably coupling the first portion of the strap with the second portion of the strap (figure 2), the first strap portion has a first length between the free end of the first strap portion and the midpoint and the second strap portion has a second length between the free end of the second strap portion and the midpoint (annotated figure 3B, unshaded portion of straps 30) and wherein the first and second strap portions are coupled  


    PNG
    media_image1.png
    237
    265
    media_image1.png
    Greyscale

Seiz does not disclose the substrate being formed from a flexible and elastic polymer material, or the coupling mechanism being integrally formed as a single piece with the strap from the flexible and elastic polymer material, wherein a locking projection is offset from a free end of the first strap portion in a direction of the bendable hinge so that the locking projection is (a) centrally positioned between a free end of the first strap portion and a midpoint between the locking projection and the through opening, and (b) positioned closer to the midpoint between the locking projection and the through opening than to the free end of the first strap portion, or the through opening is offset from a free end of the second strap portion in a direction of the bendable hinge so that the through openings is one of (c) centrally positioned between a free end of the first strap portion and a midpoint between the 
Dubrawski teaches a device for holding a pacifier, comprising a substrate formed from a flexible and elastic polymer material, the flexible and elastic polymer material includes one or more of silicone, plastic, resin and rubber (paragraph 0007), and coupling being integrally formed as a single piece with the strap from the flexible and elastic polymer material (figure 1, paragraph 0007, coupling post 7 and opening 8 are integrally formed with the strap), to provide a device that does not require additional parts or pieces and of a material to provide a child friendly device (paragraphs 9-11).
Tsai teaches attaching a coupling strap to a device (figure 1), the coupling mechanism including a locking projection which is offset from a free end of the first strap portion in a direction of the bendable hinge (see annotated figure 1 below).  

    PNG
    media_image2.png
    320
    693
    media_image2.png
    Greyscale

Tsai fails to disclose a through opening being offset from a free end of the second strap portion in a direction of the bendable hinge so that the through openings is one of (c) centrally positioned between a free end of the first strap portion and a midpoint between the locking projection and the 
Whelan teaches a pacifier attachment device including a strap having a first and second surface (31a and 31b, figure 3) having first and second strap portions (for example, see annotated figure 2 below), respective first ends of the first strap portion and the second strap portions being directly coupled to one another so as to form a bendable hinge (bends to form loop 21, for example, figure 2), and a coupling mechanism for releasably coupling the first strap portion with the second strap portion, the coupling mechanism including a locking projection protruding transversely from a first surface and a through opening (paragraph 0024, attachment mechanisms may include hook and loops, figure 2, or be snaps or buttons, or other elements, figure 3; by definition, a button is “a small disk, knob, or the like for sewing or otherwise attaching to an article, as of clothing, serving as a fastening when passed through a buttonhole or loop” – dictionary.com), the locking projection and through opening (button and button hole) configured to be one of centrally positioned between a free end of the first strap and a midpoint between the locking projection and the through opening, and positioned closer to the midpoint between the locking projection and the through opening than to the free end of the first strap portion, the bendable hinge including the midpoint, and the locking projection and the through opening being equidistant from the bendable hinge. 
Examiner notes that the distance between the locking button projection and through hole may be adjusted to vary the size of the loop as necessary or desired (paragraph 0023).  Therefore, by adjusting the distance of the locking projection and the through hole, the midpoint between the locking projection and through opening will also be changed.  For example, if the distance d1 (figure 3) is shortened, it will provide a smaller loop, and in turn, a shorter distance from the projection to the opening, and therefore a shorter distance between the projection to the midpoint. Additionally, a pacifier tether kit may allow for a user to create a custom pacifier tether with the dimensions, including 
It would be obvious to one having ordinary skill in the art to adjust the distance for the locking projection and hole, to provide the desired loop size for holding larger or smaller items (paragraph 0023) and configured with a majority portion of each the first and second strap portions overlapping with one another, and therefore, may be configured as claimed.  Additionally, the present specification discloses that the locking protrusion or through hole may be formed in a central area of the first strap portion, at a position closer to the first strap end, or at a position closer to the hinge portion (paragraphs 33, 35).  Applicant has not disclosed that having the locking protrusion closer to hinge or midpoint solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Absent a teaching as to criticality that the coupling mechanism should be positioned centrally or closer to the hinge on the strap, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).   

    PNG
    media_image3.png
    774
    285
    media_image3.png
    Greyscale

Examiner notes that Tsai and Whelan contain a device which differed from the prior art due to the positioning of the through opening relative to the strap hinge.  However, KSR rationales that may support a conclusion of obviousness include: a “Simple Substitution of One Known Element for Another 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Seiz with a strap and coupling mechanism being integral of a flexible, elastomeric material, as taught by Dubrawski, to provide a device that does not require additional parts or pieces and of a material to provide a child friendly device.  It would have been obvious to one having ordinary kill in the art before the effective filing date of the invention to modify Seiz and a coupling mechanism and positioning of the locking projection to be one of centrally positioned between a free end of the first strap and a midpoint between the locking projection and the through opening, and positioned closer to the midpoint between the locking projection and the through opening than to the free end of the first strap portion, as taught by Tsai and Whelan, to substitute or adjust the positioning of the distance for the locking projection and hole, to provide the desired loop size positioning for holding larger or smaller items (Whelan, paragraph 0023).  
Regarding claim 9, Seiz discloses a toy assembly adapted to be releasably coupled to a pacifier, said toy assembly including: a three dimensional plush toy 10; and the pacifier attachment in accordance with claim 1, securely coupled with the plush toy (figure 2).
Regarding claim 22 and 30, Seiz discloses a device wherein the pacifier attachment device is configured to allow rotational movement of the pacifier relative to the pacifier attachment device in at least two planes without releasing the coupling between the first and second strap portions (pacifier attachment device strap is passed through a connector 22 and will be capable of moving in a plurality of 
Regarding claim 27, Seiz discloses a device essentially as claimed as discussed above having a strap portion being attached to the plush toy (figure 3A), the first strap portions has a greater length than the other of the first and second strap portions (Tsai discloses a first strap portion being longer than a second strap portion, figure 1; additionally, can consider any portion of the strap ends the first and second portions and may designate different lengths, lengths may also be adjusted, as taught by Whelan, paragraph 0032), positioned closer to the midpoint between the locking projection and the through opening than to the free end of the first strap portion (Tsai, figure 1, or adjustability as taught by Whelan, paragraphs 0023, 0032; and as discussed above).
Claims 3, 4, 8, 11, 14, 15, 16, 19, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seiz US 2010/0304636 in view of Dubrawski US 2006/0185129 in view of Tsai US 2015/0074949 in view of Whelan US 2014/0005722 and further in view of Gadams US 2016/0157591. 
Regarding claim 3, 4, 8, 11, 14, 15, 19, 20 and 21, Seiz discloses a pacifier attachment device and assembly for releasably attaching a pacifier to a plush toy 10 (figure 1), the pacifier attachment device comprising: an integrally-formed substrate 30, wherein the integrally-formed substrate includes a strap having first and second opposing surfaces (figure 3B) and having a first strap portion and a second strap portion separated by a hinge portion (see shaded portion in annotated figure 3B above), and a post member extending transversely from the first surface of the strap portion (can consider the snap or button extending from surface, figure 3B, paragraph 0027), a through opening provided in the second strap portion extending between the first and second opposing surfaces of the second strap portion (the button will engage with some type of opening or slit on the opposing strap surface in order to attach the  retain the strap (figure 3B) portion between the first strap portion and the post member (figure 2), wherein the first and second strap portions are coupled with one another (with hinge or variety of coupling mechanism including snap connectors, buttons or Velcro, paragraph  
Seiz does not disclose the substrate being formed from a flexible and elastic polymer material, or the post member being integrally formed as a single piece with the strap from the flexible and elastic polymer material, wherein the post member includes a locking end portion having a greater span than the remaining portion of the post member, the post member is offset from a free end of the first strap portion in a direction of the hinge portion so that the post member being one of (a) centrally positioned between a free end of the first strap portion and a midpoint between the locking projection and the through opening, and (b) positioned closer to the midpoint between the locking projection and the through opening than to the free end of the first strap portion, the through opening being offset from a free end of the second strap portion in a direction of the hinge portion so that the through opening is one of (c) centrally positioned between the free end of the second strap portion and the midpoint, and (d) positioned closer to the midpoint than to the free end of the second strap portion, the post member includes a locking end portion, the post member including a locking end portion having a greater span than the remaining portion of the post member, the locking end portion is dome shaped, or the hinge having a first thickness and the first and second strap portions having a second thickness greater than the first thickness.
Dubrawski teaches a device for holding a pacifier, comprising a substrate formed from a flexible and elastic polymer material, the flexible and elastic polymer material includes one or more of silicone, plastic, resin and rubber (paragraph 0007), and coupling being integrally formed as a single piece with the strap from the flexible and elastic polymer material (figure 1, paragraph 0007, coupling post 7 and opening 8 are integrally formed with the strap), to provide a device that does not require additional parts or pieces and of a material to provide a child friendly device (paragraphs 9-11).


    PNG
    media_image4.png
    320
    693
    media_image4.png
    Greyscale

Tsai fails to disclose a through opening being offset from a free end of the second strap portion in a direction of the bendable hinge so that the through openings is one of (c) centrally positioned between a free end of the first strap portion and a midpoint between the locking projection and the through opening, and (d) positioned closer to the midpoint between the locking projection and the through opening than to the free end of the first strap portion.
Whelan teaches a pacifier attachment device including a strap having a first and second surface (31a and 31b, figure 3) having first and second strap portions (for example, see annotated figure 2 below), respective first ends of the first strap portion and the second strap portions being directly coupled to one another so as to form a bendable hinge (bends to form loop 21, for example, figure 2), and a coupling mechanism for releasably coupling the first strap portion with the second strap portion, the coupling mechanism including a locking projection protruding transversely from a first surface and a through opening (paragraph 0024, attachment mechanisms may include hook and loops, figure 2, or be snaps or buttons, or other elements, figure 3; buttons would comprise a disk, or projection, and a slit or In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Examiner notes that Tsai and Whelan contain a device which differed from the prior art due to the positioning of the through opening relative to the strap hinge.  However, KSR rationales that may support a conclusion of obviousness include: a “Simple Substitution of One Known Element for Another To Obtain Predictable Results.”  Whelan discloses adjusting the position of the straps connection to adjust the size of the loop to accommodate larger and smaller objects.  By substituting various positions of the post member as configured with the connecting strap (for example, closer to or farther from the hinge), the adjustment of the strap and locking components would have provided predictable results, such as providing a smaller loop to connect smaller items, or a larger loop for connecting larger items.
Gadams teaches a fastening device for attaching items to clothing, including a strap 20 having first and second opposing surfaces and having a first strap portion and a second strap portion separated by a hinge (figure 4, hinge 17), the hinge is a living hinge having a first thickness, the first and second strap portions having a second thickness greater than the first thickness (figure 1, hinge has a reduced thickness to provide a folding point 17, paragraph 0016) and a coupling mechanism for releasably coupling the first and second strap portion (figures 2, 4), the coupling mechanism includes a locking projection 14 protruding transversely from the first surface of the first strap portion (figure 2), the locking projection comprises a post member 15 (figure 4) including a locking end portion, the end portion being dome shaped (14, figure 4), the locking end portion having a greater span than the rest of the post member (figure 2, paragraph 0019) and a greater span than the size of a through opening 13, the through opening 13 extending between the first and second opposing surfaces of the second strap portion (figure 1), the locking projection being configured to engage with the through opening (figure 4), the post member is adapted to be inserted into the through opening so as to releasably retain the strap 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Seiz with a strap and coupling mechanism being integral of a flexible, elastomeric material, as taught by Dubrawski, to provide a device that does not require additional parts or pieces and of a material to provide a child friendly device. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Seiz a coupling mechanism and positioning of the locking projection to be one of centrally positioned between a free end of the first strap and a midpoint between the locking projection and the through opening, and positioned closer to the midpoint between the locking projection and the through opening than to the free end of the first strap portion, as taught by Tsai and Whelan, to adjust the distance for the locking projection and hole to provide the desired loop size positioning for holding larger or smaller items.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Seiz with a living hinge with a first thickness and a second greater thickness, as taught by Gadams, to provide a bendable folding point in the strap, and a locking projection or post member including a dome shaped locking end portion, which has a greater span the remainder of the post member, as also taught by Gadams, as it would have been known to substitute a button with a locking post having a dome shape locking end portion through the opening to secure the strap portions together.
Regarding claim 16, Seiz discloses a toy assembly adapted to be releasably coupled to a pacifier, said toy assembly including: a three dimensional plush toy 10; and the pacifier attachment in accordance with claim 1, securely coupled with the plush toy (figure 2).

s 5, 6, 12, 13 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seiz US 2010/0304636 in view of Dubrawski US 2006/0185129 in view of Tsai US 2015/0074949 in view of Whelan US 2014/0005722, as discussed above, and further in view of McClintock et al. US 20140220852.
Regarding claims 5, 6, 12, 13 and 26, Seiz, in combination with Dubrawski, Tsai, and Whelan disclose a device essentially as claimed as discussed above having a strap portion being attached to the plush toy (figure 3A), one of the first and second strap portions has a greater length than the other of the first and second strap portions (can consider any portion of the strap ends the first and second portions and may designate different lengths, or specifically, Tsai discloses straps of different lengths, or a longer first strap portion, to allow for connection to portion 2, figure 1), positioned closer to the midpoint between the locking projection and the through opening than to the free end of the first strap portion (as taught by Tsai, figure 1; Whelan, paragraphs 0023, 0032; and as discussed above), but does not explicitly disclose the one of the first and second strap portions includes first and second retaining tabs extending from its opposing side edges and provided adjacent a free end of the one of the first and second strap portions, the first and second retaining tabs are adapted to be inserted into a plush toy and to be retained within the toy when the pacifier attachment device is securely coupled with the toy.
McClintock et al. teaches device for attaching a pacifier to a toy (paragraph 0006), the device including a strap 38 and coupling member 16 made of flexible, elastic materials (paragraph 0081), first and second retaining tabs extending from opposing side edges and provided adjacent a free end of the strap portions, the retaining tabs being adapted to be inserted into a toy and be retained within the toy when the pacifier device is securely coupled, the first and second retaining tables forming a T-shape for securely coupling the pacifier with the toy (figures 23-26, with wings 156 within toy head 126, paragraph 0092).  McClintock et al. fails to disclose each tab individually having a T-shape.  However, the present specification discloses the tabs each having a T-shape, but additionally that the shape of the first and second tab members may be any other suitable shape that allows for the first tab and second tab to secure In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Seiz, in combination with Dubrawski, Tsai, and Whelan, with retaining tabs having a T-shape or, as taught by McClintock et al. and an obvious matter of design choice, to secure the strap and pacifier with the plush toy. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seiz US 2010/0304636 in view of Dubrawski US 2006/0185129 in view of Tsai US 2015/0074949 and in view of Whelan US 2014/0005722, as discussed above, and further in view of Parsons US4972980.
Regarding claim 10, Seiz discloses the plush toy having a three dimensional animal shape including at least a body and a head extending from the body in a longitudinal direction (figure 2), and the pacifier attachment device is securely and directly coupled to the plush toy, but does not disclose being directly 
Parsons teaches a pacifier attachment device comprising a strap 15 and a toy 2 having a head and a body (figure 1), the pacifier attachment device being directly and securely coupled to a head of a plush toy and extends from the head of the plush toy substantially in the longitudinal direction (figure 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Seiz , in combination with Dubrawski, Tsai, and Whelan to have the pacifier attachment device being directly and securely coupled to the plush toy head, as taught by Parsons, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/               Examiner, Art Unit 3771            

/DIANE D YABUT/               Primary Examiner, Art Unit 3771